DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 6/19/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: All of paragraphs [0031]-[0035] are new matter as they were not present at the time of filing, and are not supported by the specification as filed. 
It is also noted that the specification amendments dated 6/19/2020 do not comply with office practice, including striking through deleted text and underlining new text. Specifically, at least the paragraphs numbered [0036]-[0053] should reflect the fact that they have been changed from different numbers.  

Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 10 11, 12, 15-24 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The application at the time of filing did not make any reference to “wood” or “wood-based byproduct material”. A person of ordinary skill in the art would not be on notice that this concept was possessed by the applicant at the time of filing. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 10, 11, 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 15, inter alia, the term “wood based byproduct material” is not understood and is not clear. Byproduct typically refers to something that is produced ancillary to a main production; however, what meaning can this impart the method—that only when the material used as infeed work for the addition of a treatment is specifically offcast can it meet the claim? As soon as any material is being selected for the processing by the method or created to begin the method is it still considered “byproduct”? Further, the contour of the term “wood-based” is not definite. It is an amorphous term—it could mean having any percentage “wood” or because of “–based” it may need to be predominantly wood. This is in conflict and therefore indefinite—the specification provides no guidance to what is and is not “wood-based.” Further, as this is a continuation of US SN 15425432 the inclusion of “wood-based” seems calculated to exclude devices that work on straw or such materials—but the division is not clear and does not appear to be effective. Both wood and straw (apart from being building materials for porcine home-owners) have similar chemical structures, and differ perhaps in the relative proportion of their tissues that are “xylem” (See e.g. https://www.mrsd.org/cms/lib/NH01912397/Centricity/Domain/245/different%20groups%20of%20plants%20reading.pdf). Without a clear understanding of what constitutes “wood” (and therefore what has been excluded from the claim scope) in this claim, the nature of being “wood-based” “byproduct” is unclear. It cannot be reasonably ascertained whether any woody fiber (found in straw, for example) falls within the claim boundary. This is exacerbated by the minimal discussion of “wood” present in the case, and the fact that this was an addition after filing, and therefore also rejected under 112(a) for lacking sufficient written description. If the invention was actually related to the “wood” nature of the byproduct, why was it not mentioned at all?
Similarly, the term “recovery zone” is indefinite in light of the specification as a whole. It cannot be construed according to the plain meaning of the terms, and there is no controlling definition in the disclosure. The recovery zone is shown as “228” but the nature of that zone is unknown—what “recovery” must take place here? It is not understood whether this limitation is different from any arbitrarily named zone—could it just as easily be called zone B to distinguish it from the fragmenting zone (which is understood to be an area where fragmenting takes place). In that context the recovery zone must provide for “recovery” but recovery of what and according to what metric is unknown. The specification describes that the particles in the recovery zone are moving at high speeds (“As described above, particles may enter recovery zone 228 at high speeds.” [0032]). It is not clear how this constitutes “recovery.” Claims including this limitation are therefore rejected under 35 USC 112(b) as being indefinite. 
	Claim 21 limitation “traveling at high speed” is indefinite, since ‘high speed’ has no boundary and cannot be reasonably interpreted by one of ordinary skill. It is not clear what is sufficiently “high” to be a “high speed.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 11, 14-19, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hundt (US 6,207,228), in view of Sawka (US 5, 358,738) and Farmwald US 2005/0006419.

Regarding claim 1, Hundt (US 6,207,228) discloses A method of applying a treatment agent to a wood-based byproduct material (column 2 line 22 “wood chips” inter alia), the method comprising: fragmenting the wood-based byproduct material into particles in a fragmenting chamber (4 figure 2); screening the particles such that particles of a desired size flow from the fragmenting chamber to a recovery zone (see screen 43 figure 2; “Screen 43, in cooperation with the impacting teeth 41, serves to further fragment by grating the waste materials W upon the surface and screen of 43 refine the waste W into a desired particle screening size until ultimately fragmented to a sufficient particle size” column 5 line 60+).
 Hundt further discloses regulating an application of a treatment agent such that a first quantity of the treatment agent is applied to particles in the fragmenting chamber (See column, line : “FIGS. 8 and 11 illustrate different arrangements for regulating the rate at which the impregnating agents are delivered to impacting zone 4.”) The Hundt reference further discusses the application of an effective amount of a termite insecticide or herbicide treatment agent and the amounts of desired “colorant” (See, for example, column 1 lines 35-45).
Hundt does not disclose applying a second quantity of the treatment agent to screened particles in the recovery zone.  Hundt includes a “recovery zone” per se, as best understood at 5/50/D figure 2—the “recovery” is best understood to mean the area downstream from a fragmenting zone—an area that lacks “fragmenting” means. 

Would a person of ordinary skill have found it obvious to add an additional step following those disclosed by Hundt—to add a second treatment zone not in the fragmenting zone. 
We look to the art as a whole, relevant to the problem of adding additives to mulches and the like during and after fragmentation to see what was known at the time of filing. 
Hundt is concerned with being able to efficiently apply numerous different treatments to the product, and doing so in the fragmentation zone appears to provide suitable mixing of the types of additives commonly known and used. Hundt discusses using multiple types of additives at the single site of fragmenting, and not elsewhere. While this is different than the present application, the art known at the time demonstrates that this use together would have been known in the context of providing additional areas for spray treatment and staggered treatment of the mulch rather than only admitting of single point addition in the fragmentation zone. 
It is also broadly known that applying treatments can occur either in the fragmentation zone OR after the fragmentation—See Farmwald at [0005]+ : “ [0005] Additional recycling techniques involve using waste material in landscaping applications.  In landscaping applications, waste material is reduced, for example by grinding or shredding.  The resulting product is commonly referred to as, "mulch." … mulch may be color-dyed to any number of different colors or shades and may also be treated with a number of chemicals such as pesticides or herbicides during the waste reducing process. [0006] Generally speaking, this process commonly involves either spray-coating the material with a liquefied colorant during the waste reducing process or immersing the material in a color bath after the waste reducing process.” Farmwald is evidence that both during and after are known to be suitable additive addition times in the comminuting/fragmenting art, such as mulching. 
Farmwald also discusses that it is common to apply the known additives to a process in stages—not all at once. See [0038] for example: “The first injection 78 line and spray nozzles 80 are employed as described above, while the second injection line 82 and spray nozzles 84 are operatively supported similar to the first injection line 78 and spray nozzles 80, but the spray nozzles 84 are directed to spray non-colorant liquid onto pre-comminuted material (M) after application of the dry colorant.  In this manner, the pre-comminuted material (M) receives a non-colorant liquid prior to receiving the dry colorant and, where appropriate, also receives a second application of non-colorant liquid after receiving the dry colorant.  The non-colorant liquid commonly employed is water.  However, those having ordinary skill in the art will appreciate that the other non-colorant liquids such a pesticides, herbicides or fertilizers may also be employed.” While this is a different exact process than that of applicant, it strongly evidences the fact that those of ordinary skill can and do control the amounts of additives that are added, and that they are commonly added in stages during a process rather than all at once. 
In the art it is known that there is are problems with applying too much liquid or additive in a single step—there is a natural limit to the absorbency of the product being sprayed, or rather, there is the ability to spray treatment too much in a single step, and thereby have dripping, machine gumming, etc. This is taught by Sawka at Column 1 line 34-52. Further, the wastage of over-spraying and having drips is avoided as also taught by Sawka not by spraying chips all at once—but by spraying multiple times during conveying with a gap in time between the sprays, which allows the paint/colorant to dry to some extent and therefore limits the soaking and overspraying needed when appluing additive in a single addition step: “The basic object of the present invention is to substantially reduce the amount of liquid colorant or paint that is needed to properly color the wood chips for both aesthetic purposes as well as for preservation of the chips.  This is accomplished by avoiding saturating or thoroughly soaking the wood chips by gradually applying the paint at spaced apart locations in the first zone of the path of movement of the chips and spreading the paint by rubbing together adjacent surfaces of the wood chips and continuing the rubbing action as the paint drys.  This prevents the paint from soaking into the interior of the wood chips and saturating the chips.” (Col. 2 line 49+) See also 35/36 figure 1, showing the spacing of spray locations to different points along a conveying auger 11. See also abstract, final lines “the paint is sprayed at separated locations along the length…to avoid saturating the chips.”
Since saturation of the chips will result in waste or over-use of colorant or other additives, according to Sawka, it would have been obvious to one of ordinary skill to space out the spraying applications of “colorant” and/ or “herbicide” as present in Hundt to additional locations “separated…along the length” of the process/ device used in Hundt. The person of ordinary skill would have found it obvious to add an additional spray site after the fragmenter of Hundt, since Farmwald discloses that it is known to add additives during or after fragmentation, and because Sawka suggests spacing out the applications of sprayed additives including colorant. 
Indeed, after the fragmentation step of Hundt, the mulch is being moved at high speed and is permitting the mulch to dry, as discussed above. It would have been obvious to one of ordinary skill to add the auger and spray set-up of Sawka to the end of the device and method of Hundt, since doing so would achieve both functions—the combined spray/fragmenting of Hundt and the spaced out spray addition of colorant taught by Sawka, which is advantageous relative to simultaneous spraying of all the applied additive, since Sawka discusses letting the applications dry as a means to limit the over-use (and waste) of colorant type additives. 
Spacing out the additions of any additive would have been beneficial, according to Sawka. Therefore it would have been obvious to those of ordinary skill to add a Sawka type augur and spray area, and select appropriate amounts of each material for application along the conveyed product stream, since doing so would mean more additive can be absorbed and dried without the over-application of the additive material in a single step, which is seen to occur in a Hundt type single point application. 
Regarding claim 2, the combination above does not explicitly disclose regulating the application includes dispensing the treatment agent such that the first quantity is 25% of the second quantity.  This is known to be a results effective variable, as discussed in the cited art as a whole. Specifically, the amount that can be applied of any one additive is tied to how much of that additive is effective (in the case of an herbicide) or visually pleasing (in the case of a colorant). To that end, the application in stages (discussed as desirable in Sawka, supra) of additive is used to ensure that the resultant product has enough of the desired additive (whether colorant, or chemical for a different purpose) without over-saturating the wood and thereby wasting the amount absorbed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to balance the first and second applications of sprayed additive, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
	Here, specifically, it makes sense that the first application would be much less than the second application, since the first application has a limited amount of time to dry, where after the second or subsequent application of spray additive, the mulch would be directed to dry for an extended period of time. The art strongly shows evidence that this type of control is within the realm of those of ordinary skill—for example, Hundt discusses the selection of ratios as needed: “If particle size of the processed product is important, the fragmenting zone and screens may be adjusted and operated so as to produce the desired end product.  In coloring products, the colorant concentrations and colorant types may be suitably adjusted so as to yield the desired end product.” (Column 14 line 35+)
Regarding claim 5, Hundt discloses rotor at 40/42S, inter alia, figure 1. 
Regarding claim 11, Hundt discloses that the treatment agent includes one or more of a pesticide, a colorant, a binding agent, an insecticide, and an herbicide.  (See abstract, inter alia, “pesticides…colorants”). 
Regarding claim 15, see rejection of claim 1, supra. Additionally, note that Hundt discloses that the solution of sprayed additives is controlled, and adjusted according to the needs of the treatment: “In coloring products, the colorant concentrations and colorant types may be suitably adjusted so as to yield the desired end product.” (Column 14 line 35+). This is per se regulating the concentration of a solution so as to increase or decrease the concentration as claimed. 
	Regarding claim 16, see 15 above, and note that treatment of claim 1, inter alia, discusses the known use of colorant and herbicide, among other disclosed treatment agents, thus rendering them prima facie obvious. 
	Regarding claims 14 and 17, Hundt discloses the material is “wood chips” per se. (Col. 2 line 22).
	Regarding claims 18-19, the disclosed spray of Hundt is “liquid” (“By this means, water and liquid additive may be combined and injected into the grinding chamber,” Column 10 line 67- column 11, line 2).
	Regarding claims 21 and 23, as seen in Sawka, the chips in the recovery zone are being moved by the auger along the conveying path as they are treated (see figures 1-3, inter alia). There is no boundary between movement and movement at “high speed” since the relative terminology has no frame of reference. The movement shown is therefore considered to be high speed, and a nearly stationary speed would be considered to be not ‘high speed.’ 
Regarding claim 24 the addition of the auger type recovery zone shown in Sawka demonstrates that the liquid is sprayed as the screened particles enter the recovery zone (Sawka’s leftmost nozzle is “as the … screened particle enter…” as that term is reasonably understood.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hundt (US 6,207,228), in view of Sawka (US 5, 358,738) and Farmwald US 2005/0006419 as applied to claims 1, 2, 5- , 15- above, and further in view of Official Notice.

Regarding claim 4, Hundt does not disclose “wherein the screened particles have an effective diameter of approximately 50 to 100 mm” however, Hundt does discuss that the particle size is selectable at will by the operator of the device—to wit: “   d) a screen for grating and screening the particulated product to a predetermined particle size;  and” (Claim 16 ‘d’) and further, noted above “If particle size of the processed product is important, the fragmenting zone and screens may be adjusted and operated so as to produce the desired end product.” (Column 14 line 35+). Examiner takes official notice that mulches are known to be produced with effective diameter of between 50 and 100mm. It has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Here, the selection of a mulch sizing of approximately 50 to 100 mm appears from the art to be within the ordinary discretion of those of ordinary skill. 



Claims 6-8 is rejected under 35 U.S.C. 103 as being unpatentable over Hundt (US 6,207,228), in view of Sawka (US 5, 358,738) and Farmwald US 2005/0006419 as applied to claims 1, 2, 5, 11, 14-19, 21, 23 and 24 above, and further in view of Greer (US 4,994,286).
Regarding claim 6, Hundt does not disclose regulating the application of the treatment agent includes increasing or decreasing a flow of the treatment agent into the fragmenting chamber based on a measured moisture level of the wood-based byproduct material.  
Farmwald discloses “ As described in greater detail below, the need to apply non-colorant liquid is largely based on the moisture content of the pre-comminuted material (M)” ([0038]). This indicates that the process of mulching is at least partially controlled in response to “moisture content.” Similarly [0054] of Farmwald discusses various applications of amounts of flow in response to an amount of moisture present.
	Greer similarly and relatedly discloses applications of moisture to products to control their fragmenting behavior. See Col 1 line 38, 45, col.2 line 62 discussing the regulation of moisture added into a mixing chamber and has signals from a moisture sensor. 
	Because moisture content affects the processing of a mulching/comminution product (at the very least, in terms of how much dust is produced) the control over the moisture level at the fragmenting zone would have been obvious to control, as by including a moisture sensor and controller for the application of the liquid additive that is already being used in Hundt. 


Regarding claim 7, Greer further discloses a moisture level of less than 50% in that mixing of feed application. Greer does not explicitly discuss increasing or decreasing the flow based on a measured moisture level includes increasing the flow if the measured moisture level is less than 50%; rather Greer discusses sensing the moisture content and using it to “compare[]to a target moisture content level at a control station and control adjustments are made accordingly . . . to regulate the amount of moisture added to the grain to bring it to the target moisture content.” Since there is no limitation on the amount that can be monitored, or the target amount, the disclosure implicitly discloses the full range from 0-100%. The person of ordinary skill reading the disclosure would understand that Greer did not limit the amount that could be selected as a target. Greer does give one non-limiting example at column 3 line 63 of 18-18.5%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an appropriate percent moisture for mulch being processed, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Selecting the level of 50% for moisture would comport with the general parameters of the art, as seen in the several cited references, and as discussed, the monitoring and adjustment of moisture levels is known to those of ordinary skill.  


Regarding claim 8, the references are not explicit about regulating the application of the treatment agent includes increasing or decreasing the concentration of the treatment agent dissolved in a liquid based on at least one of a measured moisture level of the wood-based byproduct material or a measured weight of the wood-based byproduct material.
	It is known to adjust the concentration of colorant, as per Hundt: “In coloring products, the colorant concentrations and colorant types may be suitably adjusted so as to yield the desired end product.” Similarly, it is only logical that if the user of such a device as Hundt has extablished a proper ratio of moisture to active ingredient, then taking into account the moisture already present will result in a need for less moisture/ less solvent to achieve the same level of effective ingredient (such as, inter alia, colorant or pesticide). Detecting a certain amount of moisture (as taught can be monitored by Greer) the adjustment of the concentrations of colorant is indicated to be known (according to Hundt, above) therefore to achieve the preferred concentration, it would have been obvious to permit the control of concentration to be modified according to the known moisture level. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hundt (US 6,207,228), in view of Sawka (US 5, 358,738) and Farmwald US 2005/0006419 further in view of Greer (US 4,994,286) as applied to claims 6-8 above, and further in view of official notice and Keller US 5,911,343.

 
The claim 10 further adds the step “increasing or decreasing the rate at which the treatment agent is dissolved in the liquid includes increasing or decreasing a rate at which the treating agent is metered into a mixer.”
	Metering chemicals into a solution is a known way to prepare solutions of a desired concentration. See e.g. Keller US 5,911,343: “Finally, a high degree of performance and reliability is required while providing both accurate relative metering ratios and the necessary accuracy of the simultaneous start of flow of both metered chemical component streams through a static mixer at the time of dispensing commencement.  The latter being preferably achieved by the ratio metering taking place immediately before the mixer and therefore close to the point of dispensing of the mixed chemical components, thus avoiding undue compression of non hydraulic chemicals and resultant inaccuracy of metering due to conventional long conduits between the metering pumps and the point of dispensing.” 
	Since controlling the concentration and amounts of the spray chemicals of Hundt is demanded by the disclosure thereof, the adjustment of the precursor to be in relative proportions by adjusting the mixing in of the active additive relative to its diluent is seen to be obvious, as mixing the amount active needed is known to be accomplished according to official notice, and including Keller. 
 
Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hundt (US 6,207,228), in view of Sawka (US 5, 358,738) and Farmwald US 2005/0006419 as applied to claims 1, 2, 5, 11, 14-19, 21, 23 and 24 above, and further in view of Kaiser-Wirz (US 4,323,314).

Regarding claims 20 and 22, Hundt and Sawka do not explicitly discuss the “airborne” nature of the mulch as it is being sprayed. In Hundt, the fragmenting area would naturally and necessarily include airborne particles being sprayed, because the particles are bouncing around inside the chamber as they are being shredded. Similarly, the augur of the recovery zone—as added from Sawka would inevitably result in “churn” of the particles and some amount of “airborne”-ness.  However, it is not necessary to rely on these aspects, since the inclusion of a sprayer for particles that applies treatment spray to airborne particles is seen in figure 1 of Kaiser-Wirz. As noted in Kaier-Wirz, the particle stream “falling freely” is well and evenly coated with the spray component. The Kaiser-Wirz discusses that when coatings or chemicals are added to “wood chips” (col. 1 line 13) the outside surface of the vessel becomes quickly coated with the applied chemical, resulting in needs for “frequent cleaning” (col. 1. Line 20) and that by spraying the chemicals to a stream of falling wood chips, the coating can tend not to stick to the vessel, but more to the wood chips. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to add a chamber of falling wood chips, such as the outflow from Hundt, and to use that location as a suitable sprayer location for added colorant, pesticide, etc. since spraying from the sides against a column of falling chips would have less tendency to clog and require cleaning of any vessel. While this is seen to obviate the necessity for the augur of Sawka, it does not demand the removal thereof—since the spray has been discussed as being suitably divided along the length of the process, the addition to Hundt of first a Kaiser-Wirz style sprayer, and subsequently the augur and spray of Sawka, the objectives will be well realized. The division (as noted earlier) of the full amount of applied chemical will enable less chemical to be used, since the smaller application results in less penetration, and therefore less waste due to drip and over spray. Similarly, the use of a Kaiser Wirz chamber directs more spray to the chips, and less to the container, and the augur/spray will allow the final dispersion of additive in an effective amount, and will continue to direct the movement and allow for effective drying, as noted by Sawka. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724